                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       (at Lexington)

  UNITED STATES OF AMERICA,                          )
                                                     )
              Plaintiff/Respondent,                  )     Criminal Action No. 5: 15-114-DCR
                                                     )                     and
  V.                                                 )      Civil Action No. 5: 19-274-DCR
                                                     )
  NAVARIUS SAVELL WESTBERRY,                         )               JUDGMENT
                                                     )
              Defendant/Movant.                      )

                                       ***    ***   ***    ***

         In accordance with the Memorandum Order entered this date, and pursuant to Rule 58

of the Federal Rules of Civil Procedure, it is hereby

         ORDERED and ADJUDGED as follows:

         1.       Judgment is entered in favor of Plaintiff/Respondent United States with respect

to all issues raised by Defendant/Movant Navarius Westberry, in this proceeding under 28

U.S.C. § 2255.

         2.       The defendant’s collateral proceeding is DISMISSED and STRICKEN from

the Court’s docket.

         3.       A Certificate of Appealability shall not issue.

         4.       This is a FINAL and APPEALABLE Judgment, and there is no just cause for

delay.




                                                 -1-
Dated: November 27, 2019.




                            -2-
